                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                                             2/11/2020
                                                                             DATE FILED: ______________
---------------------------------------------------------------X
                                                               :
WILLIAM SCHUPPMAN,                                             :
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  -v-                                          :   19-CV-8626 (LGS) (JLC)
                                                               :
VALDOME, INC. D/B/A RISTORO DEL                                :
CINGHIALE,                                                     :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated February 11, 2020 (Dkt. No. 25), Judge Schofield referred

this case to me for settlement. The parties are directed to advise the Court within 30 days before

the close of fact discovery (or sooner, if appropriate) when they wish to schedule a settlement

conference. The parties should do so by filing a letter-motion on the docket that indicates at least

three dates that are mutually convenient for the parties. Alternatively, counsel are free to call

chambers at (212) 805-0250 with both sides on the line and coordinate with my deputy clerk,

David Tam, to find a mutually convenient date for the parties and the Court.

        SO ORDERED.

Dated: February 11, 2020
       New York, New York
